Citation Nr: 1738094	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  16-19 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide agent exposure.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to herbicide agent exposure.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to herbicide agent exposure.

4.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide agent exposure.

5.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as secondary to herbicide agent exposure.



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1961 to May 1980.  The Veteran was awarded a Purple Heart medal and two Distinguished Flying Crosses, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a June 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran had a hearing before the undersigned Veterans' Law Judge in April 2017.  A transcript of that proceeding has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran's duties placed him at Royal Thai Air Force Base Udorn between October 1969 and October 1970.

2.  The Veteran has a current diagnosis of diabetes mellitus.

3.  The Veteran has a current diagnosis of peripheral neuropathy of the bilateral lower extremities that is associated with his diabetes mellitus.

4.  The Veteran has a current diagnosis of prostate cancer.

5.  The Veteran has a current diagnosis of non-Hodgkin's lymphoma.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, diabetes mellitus was incurred as a result of service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, peripheral neuropathy of the bilateral lower extremities is secondary to his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, prostate cancer was incurred as a result of service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, non-Hodgkin's lymphoma was incurred as a result of service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The appeals decided herein have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Legal Criteria

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.307(a)(6)(iii) (2016) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014) and 38 C.F.R. § 3.307(d) (2016) are also satisfied.  38 C.F.R. § 3.309(e) (2016).  Such diseases include diabetes mellitus, prostate cancer, and non-Hodgkin's lymphoma.  Id.



Analysis

As an initial matter, the record indicates the Veteran has diagnoses of diabetes mellitus with bilateral lower extremity peripheral neuropathy, prostate cancer, and non-Hodgkin's lymphoma.  Thus, the first Hickson element is satisfied.

The Veteran contends that he was exposed to herbicide agents by virtue of two occasions that he landed in Vietnam, or as a result of his duties while stationed in Thailand.  

With regard to his presence in Vietnam, the Veteran asserts that on two occasions he landed in Vietnam.  See November 2013 statement, and April 2017 Hearing Transcript, pp. 9-2, 15-17.  In support of these assertions the Veteran submitted a copy of his pilot log book.  In it, an entry dated June 7, 1970 shows the Veteran flew from Kadena Air Force Base (AFB) in Japan to Clark AFB in the Philippines, and returned from Clark AFB to Udorn Royal Thai Air Force Base (RTAFB).  In the remarks section for this date, the first flight contains the note "ferry," and the second entry states "RVN Combat - Emer LND DA NANG."  Explaining the entry during the Board hearing, the Veteran testified that he declared a precautionary landing and landed at Da Nang, whereupon maintenance crews evaluated the airplane for about 4 hours.  See April 2017 Hearing Transcript, pp. 9-10, 18-22.  He said the fault was identified, the aircraft was tested, and that he returned to Udorn after an hour long flight.  Id at pp. 9-10.  

There are inconsistencies with the Veteran's report regarding this landing in Da Nang.  First, as documented in the hearing transcript, the entry in the remarks section for the return trip was written in a different colored ink than the rest of the entries for that date, suggesting the remarks entry was intentionally altered for the sole purpose of obtaining VA benefits.  See Hearing Transcript, pp. 20-21.  Moreover, the entry is inconsistent with a January 11, 1970 entry, which indicated the Veteran performed an emergency landing at Nakhon Phanom after sustaining battle damage.  Rather than noting the planned destination or landing site in the remarks section, the January 11, 1970 entry indicated Nakhon Phanom as the destination, indicating the entry was made upon making the emergency landing.  If the Veteran landed at Da Nang on June 7, 1970 before continuing on to Udorn, his past practice of updating his flight log strongly suggests he would have noted Da Nang as the destination of that flight, and that he would have noted a new entry for the flight from Da Nang to Udorn.  For these reasons the Board finds the Veteran's assertion that he landed at Da Nang to not be credible.  

However, the evidence of record is more probative regarding the Veteran's reported duties at Udorn.  The Veteran's service personnel records indicate he was stationed at Udorn from October 1969 to October 1970.  VA Manual M21-1 provides that for Veterans that are shown to have served in the U.S. Air Force in Thailand at one of the RTAFBs, including Udorn, herbicide exposure will be conceded on a direct or facts-found basis.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5 (last accessed September 5, 2017).

A February 1970 Officer Effectiveness Report indicates the Veteran served as the Squadron Flying Safety Officer in addition to his duties as an aircraft commander, and that he volunteered and was accepted to work at the Wing Flying Safety Office for 45 days.  Lay statements submitted by the Veteran and the squadron flight surgeon indicate that the Veteran's duties placed him on the perimeter of the base at Udorn, and included investigating aircraft accidents that occurred on base and at the base perimeter.  See June 2013 and November 2013 statements from the Veteran and June 2014 statement from N. L.  The Board finds these statements to be competent.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board also finds the statements to be credible, as they are facially plausible and are consistent with other evidence of record, including the Veteran's personnel evaluations discussing his duties at Udorn.  See January 1971 Officer Effectiveness Report, noting that the Veteran investigated aircraft accidents and performed safety inspections.  

Considering the foregoing evidence and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's duties placed him on the perimeter of the Udorn RTAFB.  Thus, he is presumed to have been exposed to herbicides. 38 U.S.C.A. § 5107 (b) (West 2014).  

Based on the finding of in-service exposure to herbicides, diabetes mellitus with bilateral lower extremity peripheral neuropathy, prostate cancer, and non-Hodgkin's lymphoma are presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2016).  

ORDER

Service connection for diabetes mellitus as the result of herbicide exposure is granted.

Service connection for peripheral neuropathy of the bilateral lower extremities is granted.

Service connection for prostate cancer as the result of herbicide exposure is granted.

Service connection for non-Hodgkin's lymphoma as the result of herbicide exposure is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


